
	

113 HR 390 IH: National Emergency Centers Establishment Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 390
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Homeland Security to establish
		  national emergency centers on military installations.
	
	
		1.Short titleThis Act may be cited as the
			 National Emergency Centers
			 Establishment Act.
		2.Establishment of
			 national emergency centers
			(a)In
			 generalIn accordance with the requirements of this Act, the
			 Secretary of Homeland Security shall establish not fewer than 6 national
			 emergency centers on military installations.
			(b)Purpose of
			 national emergency centersThe purpose of a national emergency
			 center shall be to use existing infrastructure—
				(1)to provide
			 temporary housing, medical, and humanitarian assistance to individuals and
			 families dislocated due to an emergency or major disaster;
				(2)to provide
			 centralized locations for the purposes of training and ensuring the
			 coordination of Federal, State, and local first responders; and
				(3)to provide
			 centralized locations to improve the coordination of preparedness, response,
			 and recovery efforts of government, private, and not-for-profit entities and
			 faith-based organizations.
				3.Designation of
			 military installations as national emergency centers
			(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security, in consultation with the
			 Secretary of Defense, shall designate not fewer than 6 military installations
			 as sites for the establishment of national emergency centers.
			(b)Minimum
			 requirementsA site designated as a national emergency center
			 shall be—
				(1)capable of meeting
			 for an extended period of time the housing, health, transportation, education,
			 public works, humanitarian and other transition needs of a large number of
			 individuals affected by an emergency or major disaster;
				(2)environmentally
			 safe and shall not pose a health risk to individuals who may use the
			 center;
				(3)capable of being
			 scaled up or down to accommodate major disaster preparedness and response
			 drills, operations, and procedures;
				(4)capable of housing
			 existing permanent structures necessary to meet training and first responders
			 coordination requirements during nondisaster periods;
				(5)capable of hosting
			 the infrastructure necessary to rapidly adjust to temporary housing, medical,
			 and humanitarian assistance needs;
				(6)required to
			 consist of a complete operations command center, including 2 state-of-the-art
			 command and control centers that will comprise a 24/7 operations watch center
			 as follows:
					(A)one of the command
			 and control centers shall be in full ready mode; and
					(B)the other shall be
			 used daily for training; and
					(7)easily accessible
			 at all times and be able to facilitate handicapped and medical facilities,
			 including during an emergency or major disaster.
				(c)Location of
			 national emergency centersThere shall be established not fewer
			 than one national emergency center in each of the following areas:
				(1)The area
			 consisting of Federal Emergency Management Agency Regions I, II, and
			 III.
				(2)The area
			 consisting of Federal Emergency Management Agency Region IV.
				(3)The area
			 consisting of Federal Emergency Management Agency Regions V and VII.
				(4)The area
			 consisting of Federal Emergency Management Agency Region VI.
				(5)The area
			 consisting of Federal Emergency Management Agency Regions VIII and X.
				(6)The area
			 consisting of Federal Emergency Management Agency Region IX.
				(d)Preference for
			 designation of closed military installationsWherever possible,
			 the Secretary of Homeland Security, in consultation with the Secretary of
			 Defense, shall designate a closed military installation as a site for a
			 national emergency center. If the Secretaries of Homeland Security and Defense
			 jointly determine that there is not a sufficient number of closed military
			 installations that meet the requirements of subsections (b) and (c), the
			 Secretaries shall jointly designate portions of existing military installations
			 other than closed military installations as national emergency centers.
			(e)Transfer of
			 control of closed military installationsIf a closed military
			 installation is designated as a national emergency center, not later than 180
			 days after the date of designation, the Secretary of Defense shall transfer to
			 the Secretary of Homeland Security administrative jurisdiction over such closed
			 military installation.
			(f)Cooperative
			 agreement for joint use of existing military installationsIf an
			 existing military installation other than a closed military installation is
			 designated as a national emergency center, not later than 180 days after the
			 date of designation, the Secretary of Homeland Security and the Secretary of
			 Defense shall enter into a cooperative agreement to provide for the
			 establishment of the national emergency center.
			(g)Reports
				(1)Preliminary
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Homeland Security, acting jointly with the Secretary
			 of Defense, shall submit to Congress a report that contains for each designated
			 site—
					(A)an outline of the
			 reasons why the site was selected;
					(B)an outline of the
			 need to construct, repair, or update any existing infrastructure at the
			 site;
					(C)an outline of the
			 need to conduct any necessary environmental clean-up at the site;
					(D)an outline of
			 preliminary plans for the transfer of control of the site from the Secretary of
			 Defense to the Secretary of Homeland Security, if necessary under subsection
			 (e); and
					(E)an outline of
			 preliminary plans for entering into a cooperative agreement for the
			 establishment of a national emergency center at the site, if necessary under
			 subsection (f).
					(2)Update
			 reportNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting jointly with the Secretary of Defense, shall submit to
			 Congress a report that contains for each designated site—
					(A)an update on the
			 information contained in the report as required by paragraph (1);
					(B)an outline of the
			 progress made toward the transfer of control of the site, if necessary under
			 subsection (e);
					(C)an outline of the
			 progress made toward entering a cooperative agreement for the establishment of
			 a national emergency center at the site, if necessary under subsection (f);
			 and
					(D)recommendations
			 regarding any authorizations and appropriations that may be necessary to
			 provide for the establishment of a national emergency center at the
			 site.
					(3)Final
			 reportNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Homeland
			 Security, acting jointly with the Secretary of Defense, shall submit to
			 Congress a report that contains for each designated site—
					(A)finalized
			 information detailing the transfer of control of the site, if necessary under
			 subsection (e);
					(B)the finalized
			 cooperative agreement for the establishment of a national emergency center at
			 the site, if necessary under subsection (f); and
					(C)any additional
			 information pertinent to the establishment of a national emergency center at
			 the site.
					(4)Additional
			 reportsThe Secretary of Homeland Security, acting jointly with
			 the Secretary of Defense, may submit to Congress additional reports as
			 necessary to provide updates on steps being taken to meet the requirements of
			 this Act.
				4.Limitations on
			 statutory constructionThis
			 Act does not—
			(1)affect the
			 authority of the Federal Government to provide emergency or major disaster
			 assistance or to implement any disaster mitigation and response program,
			 including any program authorized by the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.);
			(2)affect the
			 authority of a State or local government to respond to an emergency; or
			(3)authorize any Federal officer or employee
			 to—
				(A)force an
			 individual to enter a national emergency center; or
				(B)prevent an
			 individual from leaving a national emergency center.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $180,000,000 for each of fiscal years 2014 and
			 2015 to carry out this Act. Such funds shall remain available until
			 expended.
		6.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Closed military
			 installationThe term closed military installation
			 means a military installation, or portion thereof, approved for closure or
			 realignment under the Defense Base Closure and Realignment Act of 1990 (part A
			 of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) that meet all, or 2
			 out of the 3 following requirements:
				(A)Is located in
			 close proximity to a transportation corridor.
				(B)Is located in a
			 State with a high level or threat of disaster related activities.
				(C)Is located near a
			 major metropolitan center.
				(2)EmergencyThe term emergency has the
			 meaning given such term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
			(3)Major
			 disasterThe term major disaster has the meaning
			 given such term in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
			(4)Military
			 installationThe term military installation has the
			 meaning given such term in section 2910 of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note).
			
